                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                            BOWLING GREEN DIVISION 
                                       CIVIL ACTION NO. 1:17‐CV‐00197‐LLK 
 
BRANDON L. SKAGGS                                                                                PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                       DEFENDANT 

                                   MEMORANDUM OPINION AND ORDER 

        This matter is before the Court on Plaintiff's Complaint seeking judicial review, pursuant to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.  Plaintiff’s fact and law summary is at Docket # 18, and Defendant’s fact and law summary is at 

Docket  #  23.    The  parties  have  consented  to  the  jurisdiction  of  the  undersigned  magistrate  judge  to 

determine this case, with any appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 13).  The 

matter is ripe for determination. 

        The  administrative  law  judge  (“ALJ”)  erred  in  finding  that  Plaintiff’s  complex  regional  pain 

syndrome (CRPS) is non‐severe, that he can perform light work, and that he has no limitation in his ability 

to  maintain  attention  and  concentration.    Therefore,  the  Court  will  REMAND  the  matter  to  the 

Commissioner for a new decision.   

                                   Complex regional pain syndrome (CRPS) 

        Plaintiff suffers from a relatively rare condition known as complex regional pain syndrome (CRPS).  

CRPS and its evaluation for purposes of Social Security disability are the subjects of Social Security Ruling 

(SSR) 03‐2p,  2003 WL 22399117 (“Evaluating cases  involving reflex sympathetic  dystrophy syndrome / 

complex regional pain syndrome”). 

        CRPS, also known as reflex sympathetic dystrophy syndrome (RSDS), is a unique clinical syndrome, 

which may develop following injury to bone or soft tissue (e.g., after a surgical procedure); is characterized 

by  complaints  of  intense,  chronic  pain;  and  is  related  to  autonomic  (sympathetic  nervous  system) 

                                                         1 
 
dysfunction.  SSR 03‐2p, 2003 WL 22399117, at *1.  Patients report persistent, burning, aching or searing 

pain that is initially localized to the site of the injury.  Other symptoms include extreme sensitivity to touch 

or pressure, or abnormal sensations of heat or cold.  The degree of reported pain is often out of proportion 

to  the  severity  of  the  precipitating  injury.    Without  appropriate  treatment,  the  pain  and  associated 

atrophic skin and bone changes may spread to involve an entire limb.  Id. 

         Diagnosis of CRPS requires complaints of chronic pain associated with signs of swelling; changes 

in  skin  color  or  texture;  abnormal  hair  or  nail  growth;  osteoporosis;  or  involuntary  movement  of  the 

affected region.  Id.  Treatment of CRPS is through encouraging increased limb mobility during activities 

of  daily  living,  as  soon  as  practicable,  notwithstanding  the  pain.    Various  drugs  and  injections  may  be 

necessary to reduce pain and block sympathetic nervous system activity.  Delayed treatment / mobility 

may result in spreading of pain and associated symptoms to the entire limb or even other body parts.  Id. 

                                               Plaintiff’s testimony 

         Plaintiff testified that he broke his right ankle in two areas, and the corrective surgery “ended up 

giving me complex regional pain syndrome [CRPS].”  (Administrative Record (“AR”), pp. 101‐02).  Plaintiff’s 

ankle hurts “constantly and [the pain] shoots all the way up into my knee.”  (AR, p. 101).  His ankle “turns 

a darkish blue almost purple‐like bruising color, but it’s from the actual disease in my ankle.”  (AR, p. 98).  

It “swells constantly, especially if I’m on it for a long period of time where I have to ice it down.”  (Id.). 

         Initially, doctors tried epidural shots in Plaintiff’s back as a “pain block to try to stop the [CRPS], 

which …. didn’t work.”  (AR, p. 97).  Physical therapy “caus[ed] more pain than … help.”  (Id.)  Eventually, 

a doctor prescribed a special ankle brace to keep his ankle “from turning or going into a sprain position, 

and I [was told that I] have to wear the special brace pretty much the rest of my life.”  (AR, p. 89).   

         The  ALJ  observed  Plaintiff  walking  into  the  administrative  hearing  with  a  limp.    (AR,  p.  101).  

Plaintiff testified that he has to elevate his leg for “at least an hour a day.”  (AR, p. 98).  He is unable to 




                                                          2 
 
stand for longer than 20 minutes.  (AR, p. 91).  He is unable to walk for more than 100 yards without 

“having to sit down because of ankle pain.”  (AR, p. 90). 

             Plaintiff is on “different medications” for his CRPS and degenerative disc disease, but “they’re not 

working.”  (AR, p. 100, 101).  He takes a “pain pill” at night, which allows him “to sleep the first couple 

hours [but then] I’m up and down throughout the night.”  (AR, p. 92).   

             Plaintiff  also  suffers  from  bipolar  disorder,  panic  disorder,  and  attention  deficit  hyperactivity 

disorder (ADHD), for which psychiatrist Llewelyn Hortillosa prescribes psychotropic medication (AR, pp. 

16, 199).  The combined effects of medications for Plaintiff’s physical and mental impairments make him 

“extremely, extremely drowsy where I’m weak and tired throughout the day but mainly fatigued.”  (AR, 

p. 99).   

                                        Background facts and procedural history 

             In  April  2014,  Plaintiff  applied  for  Social  Security  disability  benefits,  alleging  disability  due  to 

degenerative disc disease of the neck, lumbar spine, and right ankle.  (AR, pp. 12, 15). 

             In May 2014, orthopedic surgeon Brian Elmlinger, M.D., performed right‐ankle surgery to remove 

a 6‐mm loose body from the medial side and spurs at the lateral talocrural joint.  (AR, p. 385).  Following 

surgery, Plaintiff developed CRPS.  Plaintiff’s right‐ankle CRPS results in significant work‐related limitations 

in addition to those he claimed (due to degenerative disc disease) at the time he filed his application.  

Neither Dr. Elmlinger nor any other treating or examining medical source provided an opinion regarding 

Plaintiff’s residual functional capacity (RFC).   

             In June 2014, the Commissioner’s single decisionmaker (SDM) opined that, beginning in May 2015 

(a year after Plaintiff’s May 2015 right‐ankle surgery), Plaintiff should have recovered sufficiently to have 

a residual functional capacity (RFC) to perform light work.  (AR, pp. 128‐30).   

             In August 2014, the Commissioner’s non‐examining consultant, Donna Sadler, M.D., agreed with 

the SDM that, beginning in May 2015, Plaintiff should be able to perform light work.  (AR, p. 144).  Dr. 


                                                                3 
 
Sadler  gave  the  only  medical  opinion  regarding  Plaintiff’s  RFC.    However,  Dr.  Sadler  gave  her  opinion 

before Plaintiff developed CRPS (and, therefore, her opinion could not have taken into account the effects 

of  Plaintiff’s  CRPS).    Dr.  Sadler  opined  that  Plaintiff  is  able  to  perform  light  work,  including 

standing/walking  six  hours  in  an  eight‐hour  workday,  frequent  climbing  of  ramps  and  stairs,  and 

occasional  stooping,  kneeling,  crouching,  and  crawling.    (AR,  pp.  142‐44).    These  findings  are  suspect 

because one would expect that chronic pain in a lower extremity would have some effect on abilities to 

stand, walk, climb, stoop, kneel, crouch, and crawl. 

         As indicated above, Plaintiff did not recover from the surgery as anticipated because he developed 

CRPS.  In February 2015, Dr. Elminger noted that “we have been dealing with [CRPS] for almost 1 year 

[and] [t]his has really not gotten a lot better.”  (AR, p. 388).  Despite taking Norco 10, Elavil, and Neurontin, 

Plaintiff experienced more pain in the Achilles and a lot of vasoconstriction.  (Id.)  “The leg is bluish about 

mid‐shin down and very sensitive to touch in all distributions and again he is exhibiting signs of severe 

complex  regional  pain  syndrome.”    (Id.)    Dr.  Elminger  told  Plaintiff  that,  if  sympathetic  nerve  block 

injections are ineffective, “there may have to be an actual surgery to get cut the sympathetic nerves.”  

(Id.).  In March 2015, Plaintiff’s CRPS continued unabated.  (AR, p. 389).  He “still has a bluish tint to the 

mid shin down to his foot [and] [t]here is a little bit of shiny color to his toes … very tender to just light 

touch.”    (AR,  p.  389).    In  April  2015,  “the  pain  has  dropped  down  to  about  mid‐shin  so  this  is  an 

improvement from previous.”  (AR, p. 390).   

                                                    The ALJ’s Decision 

         In September 2016, the ALJ issued his decision.  The ALJ found that Plaintiff’s CRPS is non‐severe 

and gave “great weight” to Dr. Sadler’s opinion and found that Plaintiff can perform light work.  (AR, pp. 

16, 18, 22).  Notwithstanding Plaintiff’s testimony that the combined effects of medications he takes for 

his physical and mental impairments make him “extremely drowsy” and “fatigued” (AR, p. 99), the ALJ 

found that he has no limitation in his ability to maintain attention and concentration (AR, p. 18). 


                                                         4 
 
         The ALJ  denied Plaintiff’s  disability  claim, finding as follows at each step of  the familiar 5‐step 

sequential  evaluation  process:    First,  Plaintiff  has  not  engaged  in  substantial  gainful  activity  since  the 

alleged  onset  of  disability.    (AR,  p.  15).    Second,  Plaintiff  has  severe,  or  vocationally  significant, 

degenerative  disc  disease  of  the  neck;  degenerative  disc  disease  of  the  lumbar  spine;  obesity;  and 

degenerative joint disease of the right ankle, status post multiple surgeries.  (Id.).  Third, Plaintiff does not 

suffer from an impairment that satisfied the clinical criteria of any impairment listed in Appendix 1 of the 

regulations.  (AR, p. 17).  As required for cases that advance beyond step 3, the ALJ determined Plaintiff’s 

residual functional capacity (RFC), finding that he has an RFC for a limited range of light work, with no 

mental limitations.  (AR, p. 18).  Fourth, Plaintiff is unable to perform his past relevant work.  (AR, p. 22).  

Fifth, Plaintiff is not disabled because he retains the ability to perform a significant number of light jobs in 

the national economy.  (AR, p. 23).   

                    The ALJ’s finding that Plaintiff’s CRPS is non‐severe is unsupported. 
                                                         
         At step 2, as an aspect of the severity analysis, the Commissioner considers whether the so‐called 

12‐month  duration  requirement  is  satisfied.    See  42  U.S.C.  §  423(d)(1)(A)  (“Disability”  is  defined  as 

“inability to engage in any substantial gainful activity by reason of any medically determinable physical or 

mental impairment which can be expected to result in death or which has lasted or can be expected to 

last for a continuous period of not less than 12 months”).  The ALJ found that Plaintiff’s CRPS is non‐severe 

and does not satisfy the  duration requirement because Dr. Elminger’s April 2015 note indicated some 

improvement and there is no record of subsequent “ongoing treatment.”  (Decision at AR, p. 16 referring 

to note at AR, p. 390).  “The medical evidence ... only shows treatment [for CRPS] for a relatively short 

period that is less than 12 continuous months.”  (Id.).   

         The ALJ’s finding that Plaintiff’s CRPS is non‐severe and does not satisfy the duration requirement 

is unsupported for three reasons.  First, it is unsupported in light Dr. Elminger’s February 2015 note that 

“we have been dealing with [CRPS] for almost 1 year [and] [t]his has really not gotten a lot better” (AR, p. 


                                                           5 
 
388)  and  Plaintiff’s  April  2016  testimony  that  he  is  still  experiencing  ongoing,  severe  CRPS  symptoms.  

Second, the ALJ’s reliance on lack of documentation of “ongoing treatment” (AR, p. 16) does not comport 

with SSR 03‐2p1 because, typically, CRPS “signs are not present continuously, or the signs may be present 

at one examination and not appear at another.”  SSR 03‐2p, 2003 WL 22399117, at *4.  “Transient findings 

are characteristic of RSDS/CRPS, and do not affect a finding that a medically determinable impairment is 

present.”  Id.  Third, the ALJ’s non‐severity finding did not adequately take into account the combined 

effects  of  medications.    Plaintiff  testified  that  he  takes  medications  for  his  physical  and  mental 

impairments, and he testified that they make him “extremely, extremely drowsy” and “fatigued” (AR, p. 

99).  SSR 03‐2p states that, before an ALJ finds a claimant’s CRPS to be non‐severe, the ALJ should inquiry 

into the combined effects of medications because “[w]hen evaluating duration and severity [of CRPS], as 

well as when evaluating RFC, the effects of chronic pain and the use of pain medications must be carefully 

considered.”  SSR 03‐2p, 2003 WL 22399117, at *4.  “Chronic pain and many of the medications prescribed 

to treat it may affect an individual's ability to maintain attention and concentration, as well as adversely 

affect his or her cognition, mood, and behavior, and may even reduce motor reaction times.”  Id.  “These 

factors can interfere with an individual's ability to sustain work activity over time or preclude sustained 

work activity altogether.”  Id. 

                              The ALJ’s finding that Plaintiff can perform light work is unsupported. 

              For purposes of steps 4 and 5, the ALJ determined Plaintiff’s RFC, finding that he can perform a 

limited range of light work, with no mental limitation.  (AR, p. 18).  In determining Plaintiff’s RFC, the ALJ 

noted  that  “no  treating  physician  expressed  opinions  regard  the  claimant’s  ability  to  perform  work 

activities”; gave “great weight” to Dr. Sadler’s opinion; and found that Plaintiff is capable of performing 




                                                            
1
  Although Social Security Rulings do not have the same force and effect as statutes or regulations, “[t]hey are 
binding on all components of the Social Security Administration” and “represent precedent final opinions and 
orders and statements of policy” upon which ALJs must rely upon in adjudicating cases.  20 C.F.R. § 402.35(b)(1). 

                                                                 6 
 
light work, including standing/walking six hours in an eight‐hour workday, frequent climbing of ramps and 

stairs, and occasional stooping, kneeling, crouching, and crawling.  (AR, pp. 18, 22).   

        In the absence of a contrary treating‐source opinion, an ALJ is ordinarily permitted to rely on the 

opinion of the Commissioner’s non‐examining consultant (e.g., Dr. Sadler) for purposes of determining a 

claimant’s RFC.  There will always be a gap between the time the agency experts review the record and 

give their opinion and the time the hearing decision is issued.  Kelly v. Comm'r of Soc. Sec., 314 F. App’x 

827,  831  (6th  Cir.  2009).    “Absent  a  clear  showing  that  the  new  evidence  renders  the  prior  opinion 

untenable, the mere fact that a gap exists does not warrant the expense and delay of a judicial remand.”  

Id.  Here, Plaintiff developed right‐ankle CRPS after Dr. Sadler had given her opinion regarding Plaintiff’s 

limitations.  Her opinion is suspect because one would expect that chronic pain in a lower extremity would 

affect an individual’s abilities to stand/walk for six hours per eight‐hour workday; frequently climb; and 

occasionally stoop, kneel, crouch, and crawl.  Therefore, a judicial remand is required because the new 

evidence (concerning Plaintiff’s CRPS) rendered Dr. Sadler’s opinion untenable.   

        Additionally, in determining Plaintiff’s RFC, the ALJ was required to consider the combined effects 

of all impairments, physical and mental, severe and non‐severe.  See 42 U.S.C. § 423(d)(2)(B).  The ALJ’s 

RFC  determination  does  not  reflect  adequate  consideration  of  the  combined  effects  of  Plaintiff’s 

acknowledged severe impairments (degenerative disc disease of the neck; degenerative disc disease of 

the lumbar spine; obesity; and degenerative joint disease of the right ankle, status post multiple surgeries) 

(AR, p. 15); his CRPS, which the ALJ found to be non‐severe; and his bipolar disorder, panic disorder, and 

attention deficit hyperactivity disorder (ADHD), which the ALJ found to be non‐severe (AR, p. 16).   

                               The ALJ’s finding that Plaintiff has no limitation 
                 in his ability to maintain attention and concentration is unsupported. 
                                                            
        The  ALJ’s  finding  that  Plaintiff  has  no  vocationally‐significant  mental  limitation  (AR,  p.  18)  is 

unsupported.  As noted above, Plaintiff suffers from CRPS and degenerative disc disease, for which he 

takes pain and other medications.  In addition, he suffers from mental impairments, for which he takes 

                                                         7 
 
psychotropic medication.  (AR, pp. 16, 99).  Plaintiff testified that the combined effects of the medications 

he takes for his physical and mental impairments make him “extremely, extremely drowsy” and “fatigued” 

during the day.  (AR, p. 99).  One would expect the combined effects of medications to have some impact 

on Plaintiff’s ability to maintain attention and concentration. 

                                                   Order 

         For the foregoing reasons, this matter is REMANDED to the Commissioner for a new decision and 

any further proceedings deemed necessary and appropriate by the Commissioner. 

October 24, 2018




                                                      8 
 
